 



Exhibit 10.13

CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE
BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE COMMISSION.

MASTER SERVICES AGREEMENT

This MASTER SERVICES AGREEMENT (the “Agreement”) is entered into effective
June 11, 2003 (the “Effective Date”), by and between the following parties (each
hereinafter, a “Party” and collectively, the “Parties”):

     
PeopleSupport, Inc.
  ConsumerInfo.com, Inc.
1100 Glendon Avenue, Suite 1250
  ***
Los Angeles, CA 90024
   
 
   
Hereinafter referred to as “PeopleSupport”
  Hereinafter referred to as “Client”

The Parties agree as follows:




1.   SERVICES   A.   Description. PeopleSupport will provide to Client those
services, functions and responsibilities (“Services”) as specified and in
accordance with this Agreement and one or more statements of work hereto as the
Parties may execute from time to time (each, an “SOW”). The Services shall
include (i) the provision of equipment, software, telecommunication lines and
other facilities and training and personnel support as specified in the
applicable SOW and (ii) any services not specifically described in this
Agreement or the applicable SOW that are a necessary and customary part of the
Services based on generally accepted industry practice. PeopleSupport also shall
provide the Services to those Client affiliates that are managed by Client and
specified in an SOW. Client at all times will be responsible for payment of
invoices for Services provided to such affiliates.   B.   Additional SOWs and
Change Orders. The Parties may mutually agree from time to time to enter into
additional SOWs, which will reference the terms and conditions of this Agreement
and will become effective upon mutual execution thereof. In addition, the
Parties may agree during the performance of the Services to modify the Services,
add additional services to the scope of an SOW that are materially different or
materially changed from the Services, or to reflect material changes to Client’s
business, services or products or to the Client Provided Technology (defined in
Section 4(D)) (“Additional Services”) pursuant to a written, mutually
agreed-upon change order to an SOW (“Change Order”), including any changes to
pricing. Upon mutual execution of a Change Order, the Services shall include the
Additional Services specified therein. The Parties agree that the authorized
representative of each Party specified in the applicable SOW shall accept a
Change Order in writing or by facsimile signature, each of which shall be
subject to countersignature by the authorized representative of the other Party.
Unless and until the parties mutually execute such Change Order, Services shall
not be deemed to include Additional Services referenced in such Change Order.  
2.   TERM AND TERMINATION   A.   Term. The initial term of this Agreement (the
“Term”) will commence on the Effective Date and will continue for three
(3) year(s) from the date thereof. The Term will renew automatically for
successive *** year terms unless and until either Party provides written notice
of its intent not to renew at least *** days before the expiration of the
initial Term or any subsequent renewal Term, or unless terminated earlier as
otherwise provided herein. [The Parties agree that the term of SOW #1, executed
as of the Effective Date and attached hereto (“SOW #1”), shall commence as of
the Effective Date and continue for three (3) years from the date Client
provides PeopleSupport written notice declaring that the Services are
operational in accordance with mutually agreed acceptance criteria unless
otherwise terminated in accordance with this Agreement of such SOW # 1. SOW #1
will automatically renew for successive *** year terms unless either Party
provides written notice of its intent not to renew at least *** days before the
expiration of the initial Term or any subsequent renewal Term, or unless
terminated earlier as otherwise provided in this Agreement or in SOW #1.] The
term of additional SOW(s) will be as set forth in such SOW(s).   B.  
Termination



  1.   Termination for Default. Either Party may terminate this Agreement or any
SOW in the event of any uncured material default in, or material breach of, any
of the terms and conditions of the Agreement or such SOW by the other Party,
which default or breach continues uncured for a period of *** after written
notice of default from the terminating Party unless such default, by its nature,
cannot be reasonably cured within the above cure period then this Agreement or
the affected SOW may be terminated with *** notice.     2.   Termination for
Commencement Delay. Client may terminate any SOW upon *** written notice to
PeopleSupport in the event that PeopleSupport fails to commence delivery of
operational Services in accordance with the timeframe set forth in the
applicable SOW for *** days or more except to the extent such delay arises from
Client delay(s) and additional time is permitted in accordance with
Section 5(D).     3.   Failure to Pay Amounts When Due. Except with respect to
invoiced amounts disputed in accordance with Section 3.F, Client’s failure to
pay amounts payable hereunder when due shall constitute an event of default.
Client shall have *** after receipt of written notice to cure any such payment
default. PeopleSupport shall have the right to suspend Services under the
applicable SOW, after the expiration of such *** period without the provision of
written notice if Client fails to make the required payments, including payment
of the ***, if applicable, which is due by the *** of

PEOPLESUPPORT, INC. CONFIDENTIAL

***CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION.

 



--------------------------------------------------------------------------------



 



      each month and delinquent if not paid by the *** of each month. If there
is an uncured, undisputed payment default, PeopleSupport may terminate the
Agreement and all SOWs under *** prior written notice.     4.   Persistent
Service Level Failure. Client may terminate this Agreement or the applicable
SOW, upon *** written notice to PeopleSupport, if PeopleSupport fails to achieve
any material service level specified in an SOW for *** in any *** period
(“Trigger Event”) and Client provides such notice within *** of the Trigger
Event. Failure by Client to provide written notice within *** days of a Trigger
Event shall constitute a waiver thereof by Client. Client acknowledges and
agrees that, in connection with the initial ramp up of Services under an
applicable SOW, any failure to meet service levels specified in such SOW during
the *** months of Services under that SOW will not constitute a failure giving
rise to a termination right by Client.     5.   Termination for PeopleSupport
Financial Change. The chief financial officer or controller of PeopleSupport
will notify Client, *** of each calendar quarter, that PeopleSupport has
equivalent cash of at least *** basis at the end of such quarter. “Equivalent
cash” shall mean cash on hand and long and short term investments. If such
notification shows that equivalent cash *** Client will have the right,
exercisable at its option within *** days of receipt of such notification, to
terminate the Agreement by providing PeopleSupport with *** days written notice.
Client will have the right, exercisable at its option within *** days of receipt
of PeopleSupport’s audited annual, financial statements, to terminate the
Agreement by providing PeopleSupport with *** days written notice if such
audited financial statements reflect a going concern opinion issued by the
auditor.     6.   Termination on Bankruptcy Event. Either Party may terminate
the Agreement immediately if the other Party is the subject of a voluntary
petition in bankruptcy or any voluntary proceeding relating to insolvency,
receivership, liquidation, or composition for the benefit of creditors, if such
petition or proceeding is not dismissed within *** days of filing, or becomes
the subject of any involuntary petition in bankruptcy or any involuntary
proceeding relating to insolvency, receivership, liquidation, or composition for
the benefit of creditors, if such petition or proceeding is not dismissed within
*** days of filing.     7.   Termination Upon PeopleSupport Change of Control.
In the event of a change in control of PeopleSupport or a PeopleSupport
affiliate providing Services under this Agreement, PeopleSupport shall provide
Client notice of such event not less than *** days following the occurrence of
such event. Client may then, at any time within *** months after the later to
occur of receipt of such notice or the occurrence of such event, terminate this
Agreement by giving PeopleSupport at least *** days prior written notice. The
right to terminate shall be deemed waived if Client provides written consent to
such change of control. A change of control of PeopleSupport or a PeopleSupport
affiliate providing Services under this Agreement is deemed to have occurred
when control of such entity is acquired, directly or indirectly, in a single
transaction or series of related transactions, or all or substantially all of
the assets of PeopleSupport or such PeopleSupport affiliate are acquired by any
third party, or PeopleSupport or its affiliate is merged with or into another
thirty party to form a new entity.     8.   Termination upon Change of Local
Management Team. In the event that PeopleSupport’s senior management team
located in its *** facility is relocated by PeopleSupport to another facility
where Services are not provided to Client, then Client may, within *** of such
occurrence, terminate this Agreement upon *** written notice to PeopleSupport.



C.   Effect of Termination. Except as otherwise provided herein, in the event of
a termination pursuant to this Agreement, unless the default applies to all
other SOWs or to the operation of the Agreement as a whole, a default as to one
SOW will not constitute a default with respect to any other SOW(s) or the
Agreement; provided, however, that Client may terminate any or all SOWs upon
termination of any SOW in accordance with this Agreement. Upon the expiration or
termination of this Agreement, any SOW or any of the Services: (i) PeopleSupport
shall deliver to Client all interim and completed deliverables, written
materials and working papers relating to the terminated Services belonging to
Client that have been paid for; and (ii) Client shall pay PeopleSupport for all
Services performed in accordance with this Agreement through the termination
date.   D.   Termination Assistance Services. Commencing upon the later to occur
of (i) *** months prior to the scheduled expiration date of an SOW, or (ii) the
delivery of any notice of termination or non-renewal of this Agreement or an SOW
(or such other date as mutually agreed by the Parties), and continuing through
up to *** days following the effective date of such expiration or termination
(the “Termination Assistance Period”), PeopleSupport shall (1) continue to
provide to Client, or at Client’s request to Client’s designee, all or such part
of the Services as Client may request and provide to Client, or at Client’s
request to Client’s designee, and (ii) such additional reasonable cooperation,
assistance and services, in accordance with this Agreement, the applicable SOW,
or as Client may otherwise request, to allow the Services to continue without
interruption or adverse effect and to facilitate the orderly transition and
migration of the Services to Client or its designee (the “Termination Assistance
Services”). Upon at least *** days prior written notice to PeopleSupport, Client
may extend, from time to time, the Termination Assistance Period until *** days
following the effective Agreement or SOW termination date. Client shall prepay
for all requested Termination Assistance Services monthly in advance in the
event PeopleSupport terminates an SOW pursuant to Section 2.B.3 and
PeopleSupport shall have no obligation to provide Termination Assistance
Services until Client has paid all undisputed amounts payable to PeopleSupport.
  E.   Survival. The provisions set forth in Sections 2, 4, 6, 7, 8, 9 and 10 of
this Agreement will survive the termination or expiration of this Agreement and
each SOW.   3.   PRICING AND PAYMENT   A.   Prices and Invoicing. Client agrees
to pay PeopleSupport for the Services in accordance with the prices set forth in
the rate sheet set forth as Exhibit A or as set forth in the applicable SOW.
Client agrees to pre-pay to PeopleSupport the estimated *** as

          PEOPLESUPPORT, INC. CONFIDENTIAL   2    

***CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION.

 



--------------------------------------------------------------------------------



 



    the Parties may specify in an SOW ***, on or before the *** day of each
calendar month, provided Client receives a ***. All amounts payable, as set
forth on each invoice, will be itemized by the applicable Service or as Client
may reasonably request. Except as otherwise set forth herein or in an SOW,
payments are due within *** days following date of invoice.   B.   Reimbursement
for Expenses. Subject to Client’s prior written approval and authorization,
Client will reimburse PeopleSupport for those expenses or charges expressly
authorized by Client.   C.   Electronic Invoicing and Wire Transfer Payment.
Client acknowledges that invoices from PeopleSupport will be sent
electronically, and Client agrees to make all payments to PeopleSupport via wire
transfer. Payments of amounts due will be wired via the U.S. Federal Reserve
System to:

***

***



D.   Effect of Non-Payment. In the event any amounts due hereunder are not
timely paid, such amounts will accrue late charges at the lesser of the rate of
*** per annum or the highest rate allowed by applicable law, from the due date.
Payments subsequently received from Client will be first applied to such late
charges, then to amounts past due, and then to current amounts due.   E.  
Taxes. Client will reimburse PeopleSupport for any applicable U.S. state sales
or use taxes designated by a governmental authority upon Client’s receipt or use
of the Services as a whole for which PeopleSupport invoices Client within
*** days after due. Except with respect to the foregoing, PeopleSupport will be
solely responsible for, and will pay, any and all other use, excise, sales or
privilege taxes, duties, value added taxes, fees, assessments or similar
liabilities however denominated which may now or hereafter be levied on this
Agreement, the Services, software, equipment, materials or other property
(tangible or intangible) provided or used to perform its obligations under this
Agreement, chargeable to or against PeopleSupport or Client by any applicable
government authority.   F.   Right to Dispute Invoices. Client may withhold any
disputed portions of any invoiced amounts payable hereunder upon written notice
to PeopleSupport within *** of the invoice date detailing the nature and
specific circumstances surrounding such dispute and the amounts withheld. Unless
Client provides PeopleSupport with notice in writing of a dispute regarding the
amounts due hereunder within *** after the date of the invoice on which the
invoicing appears, including the basis for such dispute, the invoice will be
deemed approved by Client and the right to dispute any such amounts invoiced
will be deemed waived.   4.   CLIENT OBLIGATIONS FOR INFORMATION AND TECHNOLOGY

          In order for PeopleSupport to provide the Services, Client agrees to
provide the following to PeopleSupport, as and when reasonably requested by
PeopleSupport:



A.   Volume, Pattern and Handling Forecasts. Client will provide volume, pattern
and handling time forecasts for each touchpoint or channel of communication,
such as voice or other media, as specified in the applicable SOW.   B.  
Forecasts for Special Promotions and Advertising. Client will make reasonable
efforts to provide PeopleSupport notice of and forecasts related to all media
promotions (including, but not limited to, radio, television, direct mail,
Internet and other media) that Client reasonably believes will have a material
impact upon PeopleSupport’s ability to provide the Services and resources in
conformance with this Agreement and the applicable SOW and service levels within
a reasonable period not less than *** days before the start of the promotion, so
that PeopleSupport can make appropriate staffing or other adjustments.   C.  
Product Literature and Related Materials. Client will provide PeopleSupport with
all information, sales and product literature (including updates and/or
modifications), and if applicable, samples and any other materials related to
Client’s services and/or products, which are reasonably necessary for
PeopleSupport to provide the Services. PeopleSupport may copy all such
information, sales and product literature and other materials solely for
internal purposes as necessary to provide the Services, but will treat such
information as “Confidential Information” subject to and in accordance with
Section 7.   D.   Client-Provided Technology. Client will provide any necessary
hardware, software, telecommunication systems and similar materials as specified
in an SOW (collectively, the “Client Provided Technology”), and the right for
PeopleSupport to use such Client Provided Technology in order to perform the
Services, including maintenance for the Client Provided Technology; and all
training materials and any additional training reasonably required by
PeopleSupport with respect to new or revised Client Provided Technology.      
Client will be responsible to install, maintain and repair the Client Provided
Technology, and for any changes, updates and upgrades to the Client Provided
Technology. Client agrees to provide to PeopleSupport copies of any licenses or
other legal requirements applicable to PeopleSupport’s required use of the
Client Provided Technology, and PeopleSupport agrees to strictly comply with
such licenses and other legal requirements. In the event it becomes necessary
for Client to provide any additional Client Provided Technology, including
increasing the scope of use of any licensed software, Client will obtain and
provide to PeopleSupport such additional Client Provided Technology.   E.  
Information Necessary for the Performance of Services. Client will respond
promptly to all reasonable PeopleSupport requests for necessary instructions or
information relating to PeopleSupport communications with Client’s existing and
prospective customers. Without limiting the generality of the foregoing, Client
agrees to provide necessary login identification and passwords for any of Client
applications required to be used by PeopleSupport, within no more than ***. In
addition, Client shall provide PeopleSupport with reasonable access to any of
the systems, software and files provided by Client to PeopleSupport and/or
installed at PeopleSupport’s facilities in order to perform Services.   5.  
JOINT OBLIGATIONS OF THE PARTIES   A.   Contact Person. Each Party will
designate a single point of contact with the authority to discuss and resolve
day-to-day issues and the relations between the Parties relating

          PEOPLESUPPORT, INC. CONFIDENTIAL   3    

***CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION.

 



--------------------------------------------------------------------------------



 



    to the Services, such as the provision of information, reports, and the
Client-Provided Technology. Such contact person may be changed upon written
notice to the other Party. Each Party shall be entitled to rely upon written and
electronic instructions and authorizations received from the other Party’s
designated and authorized representative.   B.   Compliance with Law and
Agreements. PeopleSupport will perform its obligations under this Agreement in
compliance with all applicable United States and *** laws, ordinances and
regulations, and will obtain and maintain in full force and effect, any permits,
licenses, consents, approvals and authorizations necessary for the performance
of the Services and its obligations hereunder. Client will perform its
obligations under this Agreement in compliance with all applicable United States
laws, ordinances and regulations, and will obtain and maintain in full force and
effect, any permits, licenses, consents, approvals and authorizations necessary
for the performance of its obligations hereunder. To the extent that Client is
responsible for the provision of information regarding its prospective customers
and/or customers, and the provision of scripts or other instructions to be
followed by PeopleSupport, Client will be responsible for confirming that such
lists and/or instructions comply with applicable law. To the extent that either
Party requires a license from or other consent of a third Party to provide the
Services or software, data, materials, or other items to the other Party, the
Party providing such items shall have and maintain any such consent, in
substance and form reasonably acceptable to the other Party, and shall provide
evidence of such consent to the other Party, upon request.   C.   Further
Documents and Cooperation. Each Party will execute such other documents, and
provide such cooperation as the other Party reasonably requests, in order to
give full effect to the provisions related to this Agreement, including, but not
limited to, Section 6.   D.   Timeliness of Compliance. Any missed deadline
caused by a Party’s delay in the performance of its obligations will extend the
time for performance by the other Party by the period of such delay.   6.  
INTELLECTUAL PROPERTY RIGHTS   A.   PeopleSupport Technology. PeopleSupport
shall provide the proprietary and third party software, hardware and materials
set forth in each SOW or as otherwise necessary for PeopleSupport to support the
Services, except for the Client Provided Technology in support of the Services
(“PeopleSupport Technology”). PeopleSupport shall obtain all licenses, consents
and permits necessary for PeopleSupport to use the PeopleSupport Technology and
provide the Services and for Client to receive the Services in accordance with
this Agreement and the applicable SOW.   B.   Pre-Existing and Independently
Developed Works. Each Party will retain all rights in any software, ideas,
concepts, know-how, processes, development tools, techniques or any other
proprietary material or information that it owned or developed prior to the date
of this Agreement, or acquired or developed after the date of this Agreement
wholly without reference to, use or incorporation of the intellectual property
or Confidential Information (as defined in Section 7) of the other Party.   C.  
Client’s Ownership Rights. As between PeopleSupport and Client, Client will own
all Client Provided Technology and customer data provided, generated, created
and/or collected pursuant to the performance of Services or otherwise in
connection with this Agreement. During the term of this Agreement and/or the
applicable SOW, Client grants to PeopleSupport a non-exclusive license and right
to use such Client Provided Technology and customer data, solely for the
performance of Services. Subject to any third party rights or restrictions and
as otherwise set forth in this Section 6, Client will own any deliverables,
materials or data that are developed specifically for Client and identified as
such pursuant to any SOW hereunder,   D.   PeopleSupport Ownership Rights.
PeopleSupport retains all right, title and interest in and to all PeopleSupport
Technology, including without limitation, software development tools,
methodologies, processes, technologies and/or algorithms, used in performing the
Services or any enhancements, extensions, modifications or derivatives thereof
or related thereto.   E.   Independently and Newly Created Intellectual Property
Rights. In the course of performing their respective obligations under this
Agreement, the parties acknowledge and agree that PeopleSupport will own any and
all newly and independently created intellectual property rights (e.g., without
reference to preexisting or subsequently acquired rights of a party)
(collectively, “New IP”) or any enhancements, extensions, modifications or
derivatives thereof or related thereto and Client will have a royalty free right
to use such New IP for its internal business purpose and Client may permit
access to such New IP by another service provider rendering services to Client
for such internal business purpose.   F.   Permitted Use of Marks. Each Party
warrants that it has full right, title and interest in and to all trade names,
trademarks, service marks, symbols and other proprietary marks (“Marks”) which
it authorizes the other Party to use pursuant to this Agreement or a SOW, if
any, for use related to the Services. Each Party may authorize the other Party
from time to time to use the authorizing Party’s Marks in strict accordance with
its express written authorization, subject to revocation at any time and any
limitations or restrictions the Party owning the Marks may communicate in
writing to the other Party from time to time. Each Party shall use the other
Party’s Marks only for the agreed-upon purposes and to the extent and for the
duration of the permitted authorization.   G.   Client Data. Client will have
unrestricted access to and use of the PeopleSupport-provided reporting portal to
access reports specified in the applicable SOWs. PeopleSupport will not retain
any Client data in any PeopleSupport system other than information that may be
provided in electronic mail and call and email statistics. Client acknowledges
and agrees that the rights set forth in this Section 6.G shall apply only with
respect to those aspects of PeopleSupport’s business, including without
limitation, data relating to Client and this Agreement.   7.   CONFIDENTIALITY  
A.   Confidentiality. Each Party agrees that the following will be deemed to
have been received in confidence and will be used only for purposes of this
Agreement: (i) all information communicated to it by the other and identified as
confidential, whether before or after the Effective Date, (ii) all information
identified as confidential to which it has access in connection with the
Services, whether before or after the Effective Date, (iii) all Client data and
Client customer, program, business or financial information disclosed pursuant
to this Agreement, (iv) the terms of this Agreement and the Parties’ rights and
obligations

          PEOPLESUPPORT, INC. CONFIDENTIAL   4    

***CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION.

 



--------------------------------------------------------------------------------



 



    hereunder, and (v) PeopleSupport Technology (collectively, “Confidential
Information”). Each Party, including such Party’s employees, shall keep
confidential the other Party’s Confidential Information and not use it for any
purpose other than to perform its obligations under this Agreement. Each Party
shall use the same means to prevent the disclosure of and to protect the
Confidential Information as it uses to protect its own confidential information
of like kind, but in no event less than reasonable degree of care and means. The
recipient Party will not disclose the Confidential Information to any third
party without the prior written consent of the disclosing Party; provided,
however, that each recipient Party may disclose and provide access to
Confidential Information only to those of the recipient Party’s attorneys,
auditors, or insurers who have a need to have access to such information in
connection with their engagement on a need to know basis, provided that such
persons and entities will be bound by non-disclosure obligations equivalent to
those set forth herein. In addition, PeopleSupport may only disclose Client
Confidential Information to those PeopleSupport and authorized subcontractor
employees to the extent necessary to permit them to perform the Services in
accordance with this Agreement and the applicable SOW.   B.   Exceptions.
Notwithstanding the other provisions of this Section, neither Party will be
prevented from disclosing Confidential Information to the extent such
information that is at the time of disclosure: (i) in the public domain,
(ii) was lawfully disclosed to the recipient Party on a non-confidential basis
by a third party who is not bound by a confidentiality agreement with either
Party, (iii) has been disclosed with the disclosing Party’s prior written
approval, (iv) is independently developed by the recipient Party without
reference to the Confidential Information disclosed by the disclosing Party; or
(iv) in response to valid legal process, whether issued by a court or
administrative or regulatory body. If Confidential Information is required to be
disclosed pursuant to a requirement of a legal process, the recipient Party
required to disclose the Confidential Information, to the extent possible, will
provide the disclosing Party with timely prior notice of such requirement and
will coordinate with such other Party, at such other Party’s expense, in an
effort to limit the nature and scope of such required disclosure, where
appropriate. Upon the expiration or termination of this Agreement or any SOW for
any reason, each Party shall promptly return the Confidential Information of the
other Party (and all copies thereof), or have an officer of such Party certify
in writing that the Confidential Information of the other Party has been
destroyed.   8.   WARRANTIES; DISCLAIMER; LIMITATION OF LIABILITY   A.  
SERVICES WARRANTY. PeopleSupport warrants that it shall perform the Services:
(i) with promptness and diligence and (ii) in a professional and workmanlike
manner; and (iii) in accordance with this Agreement, the applicable SOW and
associated service levels. PeopleSupport further warrants that in the
performance of the Services PeopleSupport shall use individuals with suitable
training, education, experience, competence, and English language fluency.  
B.   SOFTWARE WARRANTY. PeopleSupport represents, warrants and covenants that it
is either the owner of, or authorized to use, any and all PeopleSupport
Technology. Client represents, warrants and covenants that it is either the
owner of, or authorized to use, any and all Client Technology.   C.   DISCLAIMER
OF OTHER WARRANTIES. EXCEPT AS EXPRESSLY STATED HEREIN, THE SERVICES ARE
PROVIDED “AS IS,” AND PEOPLESUPPORT DOES NOT MAKE, AND HEREBY DISCLAIMS, ANY AND
ALL OTHER EXPRESS AND ANY IMPLIED WARRANTIES, INCLUDING, BUT NOT LIMITED TO,
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.
PEOPLESUPPORT DOES NOT WARRANT THAT THE SERVICES WILL BE UNINTERRUPTED OR ERROR
FREE, OR COMPLETELY SECURE.   D.   LIMITATION OF LIABILITY. EXCEPT AS SET FORTH
IN SECTION 8(E), IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR ANY SPECIAL,
INDIRECT, EXEMPLARY, INCIDENTAL, PUNITIVE OR CONSEQUENTIAL DAMAGES ARISING UNDER
OR RELATING TO THIS AGREEMENT IN ANY WAY, INCLUDING, BUT NOT LIMITED TO, LOSS OF
DATA, LACK OF SERVICES, OR LOSS OF REVENUES OR PROFITS, EVEN IF A PARTY HAS BEEN
ADVISED, KNOWS OR SHOULD KNOW OF THE POSSIBILITY OF THE FOREGOING. EXCEPT AS SET
FORTH IN SECTION 8(E), EACH PARTY’S MAXIMUM LIABILITY TO THE OTHER PARTY ARISING
UNDER OR IN RELATION TO THIS AGREEMENT FOR ANY AND ALL CLAIMS, LOSSES OR
DAMAGES, AND REGARDLESS OF THE FORM OF ACTION (I) WILL BE LIMITED TO PROVEN,
ACTUAL, OUT-OF-POCKET EXPENSES WHICH ARE REASONABLY INCURRED, AND (II) IN THE
AGGREGATE SHALL NOT EXCEED THE GREATER OF: (I) THE TOTAL FEES PAID BY CLIENT TO
PEOPLESUPPORT PURSUANT TO THIS AGREEMENT DURING THE *** MONTH PERIOD PRECEDING
THE INITIAL ACT OR FAILURE GIVING RISE TO SUCH CLAIM, OR (II) ***.   E.  
EXCEPTIONS TO LIMITATION OF LIABILITY.



  1.   The limitations of liability set forth in Section 8(D) shall not apply
with respect to (i) losses occasioned by the willful misconduct or gross
negligence of a Party; (ii) amounts paid with respect to third party claims that
are the subject of indemnification under this Agreement; (iii) losses occasioned
by the PeopleSupport failure to provide Termination Assistance Services in
accordance with Section 2D; or (iii) losses occasioned by any breach of a
Party’s obligations under Section 7.     2.   The following shall not be
considered damages ***.     3.   The following shall be considered direct
damages that neither Party shall assert are indirect, incidental, collateral,
consequential or special damages or lost profits to the extent they result
directly from either Party’s failure to perform in accordance with this
Agreement: (i) the imposition, collection or payment of taxes; (ii) payments,
fines, penalties or interest imposed by a governmental body or regulatory agency
for failure to comply with requirements or deadlines; (iii) reasonable and
necessary expenses incurred by Client as a result of a material breach by
PeopleSupport to procure the Services from an alternate off-shore source, to the
extent in excess of PeopleSupport’s charges under this Agreement;
(iv) reasonable and necessary expenses incurred by Client as a result of the
refusal of PeopleSupport to provide Termination Assistance Services, except as
permitted under Section 2 D and (v) service level credits assessed against
PeopleSupport pursuant to any SOW.

          PEOPLESUPPORT, INC. CONFIDENTIAL   5    

***CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION.

 



--------------------------------------------------------------------------------



 



9.   INDEMNIFICATION   A.   PeopleSupport Indemnification. PeopleSupport shall
indemnify, defend and hold harmless Client, including its affiliates, and its
and their respective partners, members, directors, officers, attorneys,
representatives, employees, and agents, and its and their successors and
permitted assigns from any and all third party suits and claims for losses and
threatened losses, including any criminal, administrative, or investigative
action or proceeding, arising from or in connection with, or based on
allegations (i) arising out of or based on PeopleSupport’s breach of the
obligations under Section 5(B); (ii) relating to the death or bodily injury of
any person caused by the tortious conduct of PeopleSupport; (iii) the damage,
loss or destruction or any real or tangible personal property caused by the
tortious conduct of PeopleSupport; or (iv) that any PeopleSupport employee or
contractor is an employee of Client or otherwise entitled to receive employment
related benefits or compensation from Client; (v) asserting the infringement of
any patent, copyright, trademark, service mark, trade name, trade secret or
similar proprietary rights regarding intellectual property (or license, access
or use rights therein) provided by PeopleSupport to Client under this Agreement
or any SOW.   B.   Client Indemnification. Client agrees to indemnify, defend
and hold PeopleSupport, including its affiliates, and its and their respective
shareholders, partners, members, directors, officers, attorneys,
representatives, employees, and agents, and its and their successors and
permitted assigns from any and all third party suits and claims for losses and
threatened losses, including any criminal, administrative, or investigative
action or proceeding, arising from or in connection with, or based on
allegations (i) arising out of or based on the Indemnifying Party’s breach of
its obligations under Section 5(B); (ii) relating to the death or bodily injury
of any person caused by the tortious conduct of Client; (iii) the damage, loss
or destruction or any real or tangible personal property caused by the tortious
conduct of Client or (iv) asserting the infringement of any patent, copyright,
trademark, service mark, trade name, trade secret or similar proprietary rights
regarding intellectual property (or license, access or use rights therein)
provided by Client to PeopleSupport under this Agreement or any SOWs.   C.  
Indemnification Procedure. Each Party’s indemnification obligation pursuant to
Section 9 will apply only to the extent that the Party seeking indemnification:
(i) provides the indemnifying Party written notice specifically detailing the
claim and the underlying circumstances promptly after receipt of notice of the
commencement or threatened commencement of any civil, criminal, administrative,
or investigative action or proceeding; (ii) allows the indemnifying Party full
control of the defense of such claim and provides full cooperation to the
indemnifying Party in the defense of any such claim; and (iii) does not enter
into any settlement or compromise in respect of such claim without the
indemnifying Party’s prior written consent. Failure to so notify the
indemnifying Party of a claim will not relieve the indemnifying Party of its
obligations under this Agreement except to the extent that it can demonstrate
that it was prejudiced by such failure.   10.   ADDITIONAL PROVISIONS   A.  
Insurance. Prior to the commencement of Services to be performed hereunder and
throughout the Term of this Agreement and any SOW, PeopleSupport will procure
and maintain insurance policies, in such amounts and coverages as specified in
and in strict accordance with Exhibit B attached hereto.   B.   PeopleSupport
Personnel.



  1.   ***     2.   ***



C.   Non-Solicitation of Employees. During the term of each SOW and for a period
of *** after the date of termination of such SOW, neither Party will knowingly,
directly, solicit or hire any of the other Party’s employees who, in any manner,
have worked in the provision of any of the Services. The use of general
advertisements which do not target certain employees or groups will not be
construed to violate this Section 10(C). If Client engages another provider with
facilities in the *** to perform services similar to Services, Client shall
request that such provider shall not solicit, directly or indirectly, employees
or contractors of PeopleSupport.   D.   Relationship Between the Parties.
PeopleSupport is engaged hereunder solely in the capacity as an independent
contractor. In no event will either Party have the power to bind the other
Party.   E.   Force Majeure and Other Delays. For purposes of this Agreement, a
“Force Majeure” will mean a cause outside of a Party’s reasonable control
including, without limitation, acts of God, acts of war, revolution, riots,
civil commotion, acts of a public enemy, terrorism, embargo, acts of government
in its sovereign capacity, strikes, lockouts, boycotts, fire, earthquakes,
floods or other natural disasters. Except for the payment of monies when due and
owing or as otherwise set forth in this Agreement or an SOW, to the extent that
a Party is unable to fulfill, in whole or part, its obligations hereunder by
reason of an event of Force Majeure, such Party will be temporarily excused from
fulfilling such obligations under the applicable SOW until the abatement of such
Force Majeure event.       In case of an inability to provide Services at
PeopleSupport’s designated facility due to an Event of Force Majeure which
continues for ***, PeopleSupport will relocate the Client project that is
affected thereby to alternate location(s) managed by PeopleSupport at the
current contractual rate. Client understands and agrees that PeopleSupport will
require ramp up time to get eReps recruited and trained. In-place and trained
staff will be ramped-up as mutually agreed upon with the following expectation:
***   F.   Audit Rights.



  1.   Operational Audits. PeopleSupport shall, and shall cause its
subcontractors to, provide to Client (and internal and external auditors,
inspectors, regulators and other representatives that Client may designate from
time to time other than an entity that derives *** or more of its non-audit and
non-consulting revenue from contact center businesses (“People Support
Competitor”)) access at reasonable hours to

          PEOPLESUPPORT, INC. CONFIDENTIAL   6    

***CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION.

 



--------------------------------------------------------------------------------



 



      PeopleSupport personnel, to the facilities at or from which Services are
then being provided and to Client records and other pertinent information, all
to the extent relevant to the Services and this Agreement. Such access shall be
provided for the sole purpose of performing audits and inspections, to
(i) verify the integrity of Client data, (ii) examine the systems that process,
store, support and transmit that data, (iii) examine applicable controls and the
security, disaster recovery and back-up practices and procedures; (iv) examine
PeopleSupport’s performance of the Services; (v) verify PeopleSupport’s reported
performance against the applicable service levels; (vi) examine PeopleSupport’s
measurement, monitoring and management tools; and (vii) enable Client to meet
applicable legal, regulatory and contractual requirements. PeopleSupport shall
provide any assistance reasonably requested by Client or its designee (other
than a PeopleSupport Competitor) in conducting any such audit, including
installing and operating audit software, provided that such audit shall not
unreasonably interfere with the operation of PeopleSupport’s business. If an
audit reveals a material breach of this Agreement by PeopleSupport,
PeopleSupport shall promptly reimburse Client for the actual cost of any
damages, fees, fines, or penalties assessed against or incurred by Client as a
result thereof. If a Client designee receiving Services under this Agreement
owns a PeopleSupport Competitor, then Client shall require that such designee
maintain a strict firewall vis-à-vis such PeopleSupport Competitor and prohibit
disclosure of any PeopleSupport information to such PeopleSupport Competitor.  
  2.   Financial Audits. PeopleSupport shall, and shall cause its subcontractors
to, provide to Client (and internal and external auditors, inspectors,
regulators and other representatives that Client may designate from time to
time) access at reasonable hours to PeopleSupport personnel and to contract
records and other pertinent information, all to the extent relevant to the
performance of PeopleSupport’s obligations under this Agreement. Such access
shall be provided for the purpose of performing audits and inspections to verify
the accuracy and completeness of PeopleSupport’s charges. PeopleSupport shall
provide any assistance reasonably requested by Client or its designee in
conducting any such audit and shall make requested personnel, records and
information available during the Term at no additional charge to Client.
PeopleSupport shall promptly pay to Client the amount of any overcharge
identified during such audit up to *** months from the date of the audit. In
addition, if any such audit reveals an overcharge of more than five percent (5%)
during any *** month period, PeopleSupport shall promptly reimburse Client for
the actual third party cost of such audit.     3.   Audit Assistance. If a
governmental body or regulatory authority exercises its right to examine or
audit Client’s or PeopleSupport’s books, records, documents or practices and
procedures pursuant to such laws, rules, regulations or contract provisions,
PeopleSupport shall provide all assistance requested by Client in responding to
such audits or government requests for information and the audited Party shall
reimburse the cooperating Party for all reasonable out of pocket costs and
expenses incurred in providing such assistance.



G.   Dispute Resolution. If any claim, controversy or dispute of any kind or
nature whatsoever arises between the Parties in connection with this Agreement,
(“Dispute”) and such Dispute cannot be settled through negotiation, the Parties
agree to attempt to settle the Dispute through non-binding mediation under the
Commercial Mediation Rules of the American Arbitration Association upon written
notice from an aggrieved Party to the other Party specifying the nature and
particulars of the Dispute. ***.   H.   Limited Exclusivity. During the Term of
this Agreement, PeopleSupport will not provide services similar to the Services
to a Client Competitor in the same city where the facility for eReps rending
Services for Client are located or using any PeopleSupport personnel that have
provided Services to Client. A “Client Competitor” is an entity that is engaged
in the business of ***.     ***     I.   Governing Law and Interpretation. This
Agreement will be deemed accepted by PeopleSupport in, and governed by and
construed in accordance with, the laws of the State of California without giving
effect to its conflicts of law provisions. References to the term “including” or
“such as” shall be construed to mean “including but not limited to,” and shall
not be deemed limiting. In any case where consent is to be requested by a Party,
such consent shall not be unreasonably withheld or delayed.   J.   Waivers.
Failure to enforce compliance with any term or condition of this Agreement will
not constitute a waiver of such term or condition of this Agreement or the right
to subsequently enforce such term or condition in the future.   K.  
Severability. In the event that any provision of this Agreement is held or
construed be invalid by any arbitrator or court having jurisdiction over
disputes related to this Agreement, such provision will, if reasonable to do so,
be restated to reflect as nearly as possible the original intentions of the
Parties in accordance with applicable law or, if not reasonable to do so, be
deemed to be excluded from this Agreement. In any event, all other provisions of
this Agreement will remain in full force and effect.   L.   Notices. Except as
specifically provided elsewhere in this Agreement, all notices required or
permitted to be given by one Party to the other under this Agreement will be in
writing and will be sufficient if made by: (i) personal delivery; (ii) a
commercial or overnight delivery service with proof of delivery; or
(iii) registered or certified mail, postage prepaid, return receipt requested,
to the Parties at the respective addresses set forth above or to such other
person or address as the Party to receive the notice has designated by notice to
the other Party. Notices shall be deemed given upon receipt or refusal of
delivery.   M.   Assignment and Subcontracting.



  1.   Assignment. PeopleSupport may not assign all or any part of this
Agreement without Client’s prior written consent, which consent may be withheld
or denied in Client’s sole discretion. Any attempt to assign this Agreement in
contravention of this Section 10(M)(1) shall be ineffective and is voidable by
Client upon written notice.

          PEOPLESUPPORT, INC. CONFIDENTIAL   7    

***CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION.

 



--------------------------------------------------------------------------------



 



  2.   Subcontracting. PeopleSupport shall not subcontract any of its
responsibilities to a third party under this Agreement without Client’s prior
written approval, which approval may not be unreasonably withheld nor delayed.
Prior to entering into a subcontract with a third party for the performance of
all or part of the Services, PeopleSupport shall (i) give Client reasonable
prior notice specifying the components of the Services affected, the scope of
the proposed subcontract, the identity and qualifications of the proposed
subcontractor, and the reasons for subcontracting the work in question; and
(ii) obtain Client’s prior written approval of such subcontractor. PeopleSupport
shall be responsible for any failure by any subcontractor or subcontractor
personnel to perform in accordance with this Agreement or the applicable SOW, or
to comply with any duties or obligations imposed on PeopleSupport under this
Agreement or the applicable SOW, to the same extent as if such failure to
perform or comply was committed by PeopleSupport or PeopleSupport employees.



N.   Required Filings and Publicity. Neither Party will use publicly the other
Party’s name or refer to the other Party in any way in or with the media,
including, but not limited to, in advertising or press releases, without the
other Party’s prior written consent; provided, however, that either Party may
make disclosures or filings required to comply with applicable laws, including
filings with regulatory agencies, such as the United States Securities and
Exchange Commission, or disclosures or filings required to comply with the rules
of a national securities exchange or automated quotations systems such as the
National Association of Securities Dealer’s Automated Quotations (NASDAQ).  
O.   Entire Agreement and Integration. This Agreement, and the Exhibits and SOWs
hereto constitute the entire agreement between the Parties with respect to the
subject matter of this Agreement and supersede all prior agreements,
discussions, proposals, representations or warranties, whether written or oral
on this subject matter. This Agreement, including any SOWs, may not be modified
except in writing signed by the duly authorized representatives of the Parties.
References to “this Agreement” shall be construed to include applicable SOWs
agreed upon by the Parties and referencing this Agreement.   P.   Conflicts. In
the event of any conflict between the terms and conditions set forth in this
Agreement and the terms and conditions set forth in any SOW, Exhibit or other
attachment hereto, the terms and conditions set forth in such SOW, Exhibit or
other attachment shall prevail to the extent of such conflict.   Q.   Attorneys’
Fees. The prevailing Party in any dispute arising under this Agreement will be
entitled to recover from the nonprevailing Party all reasonable attorneys’ fees
and other reasonable expenses associated with the resolution of the dispute.  
R.   Counterparts. This Agreement may be signed in multiple counterparts, each
of which will be considered an original, and all of which will be considered one
and the same document. This Agreement may be executed by facsimile signature.

          PEOPLESUPPORT, INC. CONFIDENTIAL   8    

***CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION.

 



--------------------------------------------------------------------------------



 



              ACCEPTED BY:   ACCEPTED BY:
 
            ConsumerInfo.com, Inc. (“Client”)   PeopleSupport, Inc.
(“PeopleSupport”)
 
           
By:
  ***   By:   /s/ Lance Rosenzweig

           
Name:
  ***   Name:   Lance Rosenzweig

           
Title:
  COO   Title:   CEO

           
Date:
  6-11-03   Date:   6/12/03

           

          PEOPLESUPPORT, INC. CONFIDENTIAL   9    

***CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION.

 



--------------------------------------------------------------------------------



 



EXHIBIT A

PEOPLESUPPORT RATES

See Appendix A of SOW #1.

          PEOPLESUPPORT, INC. CONFIDENTIAL   A-1    

***CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION.

 



--------------------------------------------------------------------------------



 



EXHIBIT B

INSURANCE

***

          PEOPLESUPPORT, INC. CONFIDENTIAL   B-1    

***CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION.

 



--------------------------------------------------------------------------------



 




CONFIDENTIAL TREATMENT REQUESTED.
CONFIDENTIAL PORTIONS OF THIS DOCUMENT
HAVE BEEN REDACTED AND HAVE BEEN
SEPARATELY FILED WITH THE COMMISSION

Statement of Work # 1

to Master Services Agreement
between ConsumerInfo.com, Inc.
and PeopleSupport, Inc.

FOR

***
Voice and Email Response

Dated June 11, 2003

[logo]

Presented by

PEOPLESUPPORT

June 11, 2003

***CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION.

 



--------------------------------------------------------------------------------



 



Logo       PEOPLESUPPORT  

Table of Contents

                  1.   Introduction     4  
 
                2.   Client Requirements — General Statement     5  
 
                3.   Solution Overview     5  
 
               

  3.1   Inbound Voice Support Processes     6  
 
               

  3.2   Email Support Processes     6  
 
               

  3.3   Outbound Voice Processes     7  
 
               

  3.4   Other Back-Office Processes     7  
 
               

  3.5   Support Escalation Process     7  
 
               

  3.6   Minimum Performance Requirements     7  
 
               

  3.7   Volume Forecasting and Service Level Agreement     8  
 
               

  3.8   Adjustment to Forecasts and Ramp-Up Processes     9  
 
               

  3.9   PeopleSupport Operational Capacity Planning     10  
 
               

  3.10   Key Personnel     11  
 
                4.   Training     11  
 
               

  4.1   Training Approach     11  
 
               

  4.2   Ongoing Training after Live Date     11  
 
               

  4.3   Staffing Profile and Training Timelines     12  
 
               

  4.4   Transition of post-Pilot Volume     13  
 
                5.   Quality Assurance     13  
 
               

  5.1   Quality Assurance Review Process     13  
 
                6.   Technology     15  
 
               

  6.1   Technology Architecture and Specifications     15  
 
               

  6.2   Voice Technology Support     15  
 
               

  6.3   Email Technology Support     16  
 
               

  6.4   Data Connectivity     16  
 
               

  6.5   Client Applications     16  
 
               

  6.6   Reporting and Data Feed     16  



 
This document contains unpublished, confidential and proprietary information of
PeopleSupport, Inc. and ConsumerInfo.com, Inc. No disclosure, duplication or use
of any portion of the contents of these materials, for any purpose, may be made
without the prior express written consent of the disclosing party.

SOW #1
Page 2
***CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION.

 



--------------------------------------------------------------------------------



 



Logo       PEOPLESUPPORT  

                 

  6.7   Escalation of Technology issues     17  
 
                7.   Security     17  
 
               

  7.1   CLIENT SECURITY REQUIREMENTS     17  
 
               

  7.2   PEOPLESUPPORT SECURITY PRACTICES     18  
 
               

  7.3   Network Security     19  
 
               

  7.4   eRep Background Check     19  
 
               

  7.5   eRep (non) Documentation of Customer Data     19  
 
                8.   Timeline, Resources and Assumption     19  
 
               

  8.1   Client Project Team     20  
 
               

  8.2   Assumptions     20  
 
               

  8.3   Change Management and Change Control     20  
 
               

  8.4   Additional Terms and Conditions Complete Inability to Deliver Services
from Current Location     21  
 
               
 
               
 
                APPENDIX A – PRICING     25  
 
                APPENDIX B – TECHNICAL ESCALATION PROCEDURES     29  
 
                APPENDIX C –VOICE AND DATA CONNECTIVITY     35  
 
                APPENDIX D – CONSUMERINFO.COM TOLL-FREE NUMBERS     36  
 
                APPENDIX E – CONSUMERINFO.COM IVR ANNOUNCEMENTS     37  
 
                APPENDIX F – CONSUMERINFO.COM CALL FLOW DIAGRAM     39  
 
                APPENDIX G – CONSUMERINFO.COM EMAIL ADDRESSES     40  
 
                APPENDIX H – EMAIL ROUTING     41  



 
This document contains unpublished, confidential and proprietary information of
PeopleSupport, Inc. and ConsumerInfo.com, Inc. No disclosure, duplication or use
of any portion of the contents of these materials, for any purpose, may be made
without the prior express written consent of the disclosing party.

SOW #1
Page 3
***CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION.

 



--------------------------------------------------------------------------------



 



Logo       PEOPLESUPPORT  

1. Introduction

This Statement of Work # 1 (“SOW # 1”), dated as of May 29, 2003 describes the
Services that PeopleSupport will provide to Client. This SOW # 1 is entered into
pursuant to that Master Services Agreement between PeopleSupport, Inc. and
Consumerlnfo.com, Inc. dated as of June ___, 2003 (the “Agreement”). This SOW #
1 supersedes all prior functional and technical understandings, whether written
or oral, between PeopleSupport and Client regarding the matters addressed
herein. All capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to them in the Agreement.

Overview of Services
PeopleSupport will provide inbound Voice and Email response for customer
service. Email support will be provided using PeopleSupport’s eShare system, in
conjunction with other supporting systems and applications. Voice support will
be provided for Client’s customer calls routed to PeopleSupport phone system. In
addition PeopleSupport will engage in outbound calls to support inbound voice
services in accordance with this SOW # 1.

                          Program Overview
Voicemail and Email Operations
               
Operating Model
    Outsourced                
Solutions and Services
    Inbound Voice and Email                
PeopleSupport Support Hours
    VOICE: 6am-6pm Mon-Fri PST, Sat and Sun 8am-5pm PST    

    EMAIL: 24X7                
Service Level Agreements (as further described in section 3 and appendix a of
this agreement)
    VOICE SUPPORT:         Customer Service         •     ***         •     ***
        •     ***         •     ***                   Retention        
•     ***         •     ***         •     ***         •     ***        
•     ***         •     ***                   ESCALATIONS BACK TO CLIENT        
•     ***                   EMAIL SUPPORT:         •     ***         •     ***  
           



 
This document contains unpublished, confidential and proprietary information of
PeopleSupport, Inc. and ConsumerInfo.com, Inc. No disclosure, duplication or use
of any portion of the contents of these materials, for any purpose, may be made
without the prior express written consent of the disclosing party.

SOW #1
Page 4
***CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION.

 



--------------------------------------------------------------------------------



 



Logo       PEOPLESUPPORT  

                          Program Overview
Voice and Email Operations
               
Client Operating Hours
    6pm - 6pm Mon-Fri PST, Sat and Sun 8am-5pm                
Languages Supported
    99% of contacts in English, an d1% in Spanish                
Client Application Platforms
    Client Provided Web Based Applications:    

    • Customer Account Management Tools:    

              ***    

              ***              

2. Client Requirements — General Statement

PeopleSupport shall perform the Services in accordance with and consistent with
the following Client functional, technical and operational requirements:

PeopleSupport will provide outsourced customer care and retention services to
Client from the PeopleSupport offices in ***. Once the full transition has taken
place, the Parties anticipate that PeopleSupport will service millions of Client
customer call center transactions per year. Client currently supports these
customer transactions ***.

PeopleSupport will monitor Consumerlnfo.com project progress and performance via
daily phone calls with key management personnel, daily call monitoring sessions,
daily and monthly reporting, weekly meetings and monthly and/or quarterly
operations reviews with senior PeopleSupport staff. Performance requirements are
being set at the levels being achieved by the current Client operation(s).
PeopleSupport will be paid ***, with the opportunity for PeopleSupport *** by
*** customer retention performance ***.

3. Solution Overview

PeopleSupport will provide voice and email support services for the Client’s
Customer Care and Product Support. PeopleSupport customer service
representatives (“eReps”) will assist Client’s customers with the following
business programs:



 
This document contains unpublished, confidential and proprietary information of
PeopleSupport, Inc. and ConsumerInfo.com, Inc. No disclosure, duplication or use
of any portion of the contents of these materials, for any purpose, may be made
without the prior express written consent of the disclosing party.

SOW #1
Page 5
***CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION.

 



--------------------------------------------------------------------------------



 



Logo       PEOPLESUPPORT  

                                              Touch     Program     Systems Used
    Tasks     Points    
Customer Care and Product Support
    Ø   ***
Ø   ***     Ø   ***     Ø   Inbound Voice
Ø   Email    
Retention
    Ø   ***
Ø   ***     Ø   ***     Ø   Inbound Voice    

3.1 Inbound Voice Support Processes
PeopleSupport will provide inbound voice support response for Client. Inbound
voice support will consist of live voice response to resolve customer service,
product support and low level technical support issues.

PeopleSupport shall provide support and perform the following inbound voice
support processes:



  1.   eRepÔ will utilize *** web-based CRM application.     2.   eRepÔ will ***
processes and tools ***, a copy of which will be forwarded to PeopleSupport
prior to signing of this SOW # 1.     3.   eRepÔ will process the issue using
the systems and processes taught during training.     4.   eRepÔ will interact
with the customer resolving their request.     5.   Once request is resolved,
eRepÔ will place appropriate customer contact notes, contact type and
disposition information into the customers record in the client-provided web
based CRM application in accordance with the Client training manual.

The above processes are required for inbound Voice support. Significant changes
to these requirements will be subject to a documented and agreed upon Change
Order.

3.2 Email Support Processes
PeopleSupport will provide email support for Client’s customer service. These
email inquiries will be routed from Client’s web site and free form email and
consist of general customer service, product support, and low-level technical
support inquiries.

PeopleSupport shall provide support to and perform the following email support
processes:



  1.   Customers will email inquiries from Client’s web site.     2.   Email
will be routed to PeopleSupport email system in accordance with Section 6.    
3.   eRepÔ will ***.     4.   eRepÔ will ***. eReps will ***.     5.   If an
appropriate *** is not available, eRepÔ will ***.     6.   eRepÔ will *** using
***.     7.   When eRepÔ is ***, *** eRep will deliver ***.     8.   Once a ***
is resolved, eRepÔ ***, excluding ***.



 
This document contains unpublished, confidential and proprietary information of
PeopleSupport, Inc. and ConsumerInfo.com, Inc. No disclosure, duplication or use
of any portion of the contents of these materials, for any purpose, may be made
without the prior express written consent of the disclosing party.

SOW #1
Page 6
***CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION.

 



--------------------------------------------------------------------------------



 



Logo       PEOPLESUPPORT  



  9.   ***.

The above processes are required for email support. Changes to these
requirements will be subject to a documented and agreed upon Change Order.

3.3 Outbound Voice Processes
PeopleSupport eReps will perform outbound calls on Client’s behalf for the
following processes:



  1.   If additional information is needed to complete an inbound transaction,
the eRep will *** the customer or provide requested information in order to
complete the request. Details will be addressed in training documentation.

3.4 Other Back-Office Processes
Client and PeopleSupport may mutually agree to have PeopleSupport eReps perform
other processes. These processes will need to be mutually agreed to in writing
using a Change Order that will amend the requirements defined in this SOW # 1.

3.5 Support Escalation Process
Client acknowledges that there will be situations where PeopleSupport eReps,
supervision and management will be unable to resolve a voice or email inquiry.
In such circumstances, the issue will be assigned to the appropriate internal
Client department who will resolve the issue in accordance with established
policies and procedures. A detailed Contact escalation process will be
documented in the Client provided training manual. PeopleSupport staff will be
trained to handle escalations from eReps. As a result, *** not exceed ***
received ***.

3.6 Minimum Performance Requirements
PeopleSupport shall perform the Services in accordance with the following
minimum performance requirements for all programs:



Ø Inbound Voice SLAs
On *** basis, PeopleSupport will *** received by PeopleSupport ***.      
Average agent occupancy will be ***.       Average handle time (AHT) will be
***.       AHT Call Calculation: *** time plus *** time plus *** the total ***
of ***.       Average Agent Occupancy Calculation: ***.   Ø Inbound Email SLAs
On a monthly basis, PeopleSupport shall process and/or respond *** for any given
day ***. *** and, on average, eReps are required to complete at *** is based on
*** specified in Appendix A of this SOW # 1, provided that there are always
emails in the queue.       Completed emails: ***.   Ø Retention SLAs
On a monthly basis, PeopleSupport shall retain customers as described.
PeopleSupport will:



  o   ***



 
This document contains unpublished, confidential and proprietary information of
PeopleSupport, Inc. and ConsumerInfo.com, Inc. No disclosure, duplication or use
of any portion of the contents of these materials, for any purpose, may be made
without the prior express written consent of the disclosing party.

SOW #1
Page 7
***CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION.

 



--------------------------------------------------------------------------------



 



Logo       PEOPLESUPPORT  



  o   ***   o   ***



      Definitions:



  •   ***.   •   Saved ***.   •   Not Saved ***.   •   ***.   •   Net Save Rate
***



      UNLESS OTHERWISE INDICATED, ALL RETENTION DATA COLLECTION AND RETENTION
REPORTING WILL BE DONE *** ACCESS TO WHICH WILL BE PROVIDED TO PEOPLESUPPORT.



Ø PeopleSupport assumes the above requested service level requirements are
currently achieved by Client’s internal contact center.   Ø As part of ramp-up,
Client agrees to waive the Service Level adherence requirements for *** days
following the initial live-date.   Ø PeopleSupport is not responsible for delays
in meeting the service levels arising from any Client provided
telecommunication, software applications, materials, equipments or Client
operational delays.   Ø Current email service level targets are based on
Client’s existing mix of email categories (e.g., Consumer Service, Consumer
Question, and Cancellation). Material changes impacting the existing mix may
impact PeopleSupport’s ability to maintain agreed upon service levels.   Ø
Service Level Review Process. In the event PeopleSupport fails to achieve any
Service Level specified in this SOW # 1 during any measurement period,
PeopleSupport and Client shall cause their respective project managers to
initially *** Client receipt of PeopleSupport’s service level report to discuss
the identified Service Level failure(s) and the causes for such failure(s).
PeopleSupport then shall provide to Client *** initial meeting a written report
that shall detail a remedial action plan designed to prevent subsequent failures
with respect to such Service Level(s). *** PeopleSupport submission of such
report to Client, Client and PeopleSupport shall meet to discuss such report and
mutually agree to an appropriate action plan or required adjustments to the
Services or Service Levels.       In addition, Client shall indicate to
PeopleSupport *** the conclusion of the foregoing process whether Client has
determined that one or more Service Level failures constitutes a material breach
of this SOW # 1 and/or the Agreement pursuant to and in accordance with
Agreement Sections 2B.1. or 2B.4. otherwise it shall be deemed waived by Client.

3.7 Volume Forecasting and Service Level Agreement
In order for PeopleSupport to properly staff the Client’s account, Client agrees
to provide PeopleSupport ***, divided into half-hour increments, of the number
of Voice and Email sessions Client will deliver to PeopleSupport for each
program.



 
This document contains unpublished, confidential and proprietary information of
PeopleSupport, Inc. and ConsumerInfo.com, Inc. No disclosure, duplication or use
of any portion of the contents of these materials, for any purpose, may be made
without the prior express written consent of the disclosing party.

SOW #1
Page 8
***CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION.

 



--------------------------------------------------------------------------------



 



Logo       PEOPLESUPPORT  

Each weekly forecast submission is considered locked ***. For example, ***.
Those weeks will be ***, which will then be ***, and so on.

PeopleSupport will develop a staffing and capacity plan that will allow the
forecast to be increased or decreased by Client *** any given week without
requiring additional ramp up / ramp down or training. PeopleSupport will staff
Client team to meet the above stated Minimum Service Requirements. Should Client
fail to deliver a forecast for a given week, the last week of the last forecast
shall be extended forward one week and be considered locked.

Client must receive written confirmation of acceptance of such forecast (Support
Target) from its PeopleSupport Account Manager before the forecast is deemed
accepted by PeopleSupport. PeopleSupport shall not be obligated to meet the
agreed upon performance objectives and service levels in the event the actual
volume of sessions received by PeopleSupport is more than *** for such point of
contact or program, but will use best efforts to support Client’s resource
requirements.

3.8 Adjustment to Forecasts and Ramp-Up Processes
PeopleSupport will develop a capacity plan such that the respective Support
Target may be increased or decreased by Client by up to *** for a particular
week without requiring additional ramp-up / ramp-down or training. All
adjustments made to the Support Targets must be delivered to PeopleSupport
Account Manager and are not deemed accepted by PeopleSupport until the Account
Manager provides Client with written confirmation of acceptance.



 
This document contains unpublished, confidential and proprietary information of
PeopleSupport, Inc. and ConsumerInfo.com, Inc. No disclosure, duplication or use
of any portion of the contents of these materials, for any purpose, may be made
without the prior express written consent of the disclosing party.

SOW #1
Page 9
***CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION.

 



--------------------------------------------------------------------------------



 



Logo       PEOPLESUPPORT  

In no event shall PeopleSupport be required to staff to volumes, patterns and
handle time estimates and/or service levels, which are unreasonable or cannot
reasonably and/or practically be achieved during the timeframe requested.

3.8.1 Substantial Volume Increases
If Client requires a volume increase in the number of contacts supported by
PeopleSupport (i.e., ***, a mutually agreed upon ramp up period will be planned:



  a)   To facilitate the appropriate collection of human and technical resources
to handle a Substantial Volume Increase, Client must provide reasonable notice
to PeopleSupport, but *** written notice *** before the start of the Substantial
Volume Increase. The proposed Substantial Volume Increase requirements shall be
reasonable under the circumstances and the available resources and technical
infrastructure.     b)   PeopleSupport will present Client with a Change Order
outlining a detailed capacity ramp up plan (“Ramp up Plan”) for Client’s
approval. Client must approve the capacity plan and the terms of the Change
Order before PeopleSupport commences with the ramp up. These Change order will
also include the revised Performance Objectives and Service Levels during the
ramp-up.     c)   Client acknowledges and agrees that change orders would
require certain ramp up periods. During such ramp up periods, PeopleSupport will
use commercially reasonable effort to achieve service levels, if any, associated
with the change orders but will not be held responsible for achieving such
service levels until the applicable ramp up period has expired.

3.8.2 Volume Decreases
Notwithstanding Section 3.7 above, if ***, Client’s minimum financial obligation
to PeopleSupport shall continued to be as set forth on Appendix A.

3.8.3 Forecasts for Special Promotions and Advertising
Client will provide PeopleSupport with notice of and forecasts related to all
media and program promotions (including, but not limited to, radio, television,
direct mail, Internet and other media) within a reasonable amount of time before
release of the promotion so that PeopleSupport can make appropriate staffing or
other adjustments. PeopleSupport shall not be obligated to meet performance
objectives in the event the actual volume of sessions received by PeopleSupport
***. However, PeopleSupport shall remain responsible for standard SLAB and
performance standards if volume is within the locked-in forecast level or any
excess volume ***.

3.9 PeopleSupport Operational Capacity Planning
PeopleSupport will work closely with Client’s Work Force Management team to plan
capacity, and to develop operational plans. Based on the volume forecasts
provided by Client in the 6-Week Support Forecasts, PeopleSupport will provide
Client with a weekly capacity forecast reflecting the number of eReps required
to handle the forecasted volume of contacts in accordance with its performance
objectives and service levels (“Weekly Capacity Plan”). The Weekly Capacity Plan
will factor in PeopleSupport’s analysis of actual contact volumes, historical
performance, existing and new-hire resources and special circumstances
(holidays, seasonality and attrition factors).



 
This document contains unpublished, confidential and proprietary information of
PeopleSupport, Inc. and ConsumerInfo.com, Inc. No disclosure, duplication or use
of any portion of the contents of these materials, for any purpose, may be made
without the prior express written consent of the disclosing party.

SOW #1
Page 10
***CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION.

 



--------------------------------------------------------------------------------



 



Logo       PEOPLESUPPORT  



3.10   Key Personnel: The personnel listed below are the “key personnel’
referenced in section 10.b.1 of the master services agreement.

                Item     Description                
Key Personnel (per section 10.b.1 of MSA)
    1.     Account                                        Manager
2.     Operations                                        Manager
3.     Trainer
4.     Supervisors    

4. Training

The training phase of the outsourcing program is crucial to PeopleSupport’s
ability to provide Client with quality service. This section details the
PeopleSupport initial and ramp-up training process and the on-going program
updates or changes training associated with this component of the Services.

4.1 Training Approach
Client will make available to PeopleSupport all existing relevant and applicable
training and research documentation, training materials, and the knowledge base.
Client and PeopleSupport will jointly participate in the training needs analysis
process with members from both teams to identify learning objectives and
determine the scope of the training effort. This process will start within
1 week following the execution of this SOW # 1.

PeopleSupport will develop a customized training program for the Services with
the following capabilities:



  •   Utilize the Client trainers and facility for the Train-the-Trainer
session.     •   Provide instructors with extensive background in customer
service/technical support, as well as stand up classroom training experience.  
  •   Provide basic customer service and communications training, Client
product/program training and pre-certification of agents prior to performing
support for Client.     •   Establish a training and QA structure that supports
Client’s program requirements.     •   Create a separate training environment
that resembles the live Client environment, including individual workstations
equipped with Client’s applications.

Client will be responsible for ***.

4.2 Ongoing Training after Live Date
Increases in the volume of services provided and/or significant changes to
Client’s policies/procedures, products, or service offerings will require
post-implementation training. PeopleSupport will conduct at no charge a needs
analysis to determine if any course development material must be prepared, and
to scope out how long the training should take so that PeopleSupport can
appropriately schedule the training. PeopleSupport will recommend training
updates when deemed necessary to provide the highest level of quality. Client
must provide PeopleSupport with all existing requested and relevant ongoing



 
This document contains unpublished, confidential and proprietary information of
PeopleSupport, Inc. and ConsumerInfo.com, Inc. No disclosure, duplication or use
of any portion of the contents of these materials, for any purpose, may be made
without the prior express written consent of the disclosing party.

SOW #1
Page 11
***CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION.

 



--------------------------------------------------------------------------------



 



Logo       PEOPLESUPPORT  

training materials a minimum of *** business days in advance of the training
date. PeopleSupport will provide all new hire training orientation and Client
will be responsible for all additional training costs.

Reasons for needing post-implementation training include, but are not limited to
the following:



•   New delivery mechanisms •   New product/service introductions

•   System changes •   Policy changes

•   Procedure changes •   Changes to support provided



Client may request PeopleSupport to provide additional training on updated
material and other newly introduced Client system. Any training provided to
Client for this purpose is subject to the training rates listed in Appendix A of
this SOW # 1. Client will be responsible for *** for *** activity.

PeopleSupport will be responsible for any training costs or fees caused by
attrition not as a result of a planned ramp down.

4.3 Staffing Profile and Training Timelines

  •   College education.   •   Strong desire to work in a call center
environment.   •   Strong verbal communication skills.   •   Strong listening,
analytical, communication, and organization skills.   •   Must be a team player
and have the ability to work well in a team environment.   •   Professional,
courteous, informative and efficient.   •   Exemplary written skills including
correct spelling, grammar and punctuation.   •   Detail-oriented.   •  
Proactive.   •   Able to deal with angry, irate or abusive customers.   •  
Ability to conform to FCRA regulations.   •   Ability to remain current on
internal work processes and procedures.   •   Sales (retention skills).   •  
High degree of business and personal ethics.   •   Working knowledge of Windows
and web-based application experience.

The PeopleSupport eReps staffed on Client’s account will possess general product
support, sales (retention) and customer service skills.

Implementation timelines may be reassessed or revised if the scope of the
project changes after Client and PeopleSupport mutually agree upon the learning
objectives and training plan and/or if the Client deliverable timelines are not
met.

Here is a proposed timeline for the training dates and program ramp-up phases:

***

Based on Client’s requirements (initial volume and turnaround SLA),
PeopleSupport will initially train approximately ***. PeopleSupport will utilize
the following operational ratios in support of Client’s program:

***



 
This document contains unpublished, confidential and proprietary information of
PeopleSupport, Inc. and ConsumerInfo.com, Inc. No disclosure, duplication or use
of any portion of the contents of these materials, for any purpose, may be made
without the prior express written consent of the disclosing party.

SOW #1
Page 12
***CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION.

 



--------------------------------------------------------------------------------



 



Logo       PEOPLESUPPORT  

During Phase 1, the current customer service *** deployed. ***, and access to
the application will be provided ***. ***, Client will implement and provide a
new *** used by PeopleSupport eReps. PeopleSupport agrees to provide no ***.

4.4 Transition of post-Pilot Volume
The Parties currently anticipate *** will be transitioned *** after the pilot
launch, *** as described in sections *** of this SOW # 1.

5. Quality Assurance

PeopleSupport will provide a comprehensive quality management and assurance
process to support and continually improve the quantity, speed and effectiveness
of the Services, including but not limited to the following components:



•   A custom Quality Assurance (QA) program designed for the Client’s program.
Program will be in place and will commence upon pilot launch.   •   Program may
be modified at Client’s discretion.   •   A dedicated QA team who together with
an eRep’s supervisor will conduct QA monitoring.   •   Weekly voice and email
coaching calibrations between PeopleSupport QA/Operations Team and the Client.  
•   The frequency of monitoring will be commensurate with individual eRep
performance scores.   •   Development of action plan for agents/teams that fall
below the Client QA standard.   •   A “Best Practices” Training manual to be
developed and rolled out to all eReps within *** days of pilot launch.   •   A
program and eRepÔ score card providing metrics and performance against goals  
•   Monitoring of contact type/disposition and account notes compliance across
the program

PeopleSupport utilizes and maintains an in-house quality assurance manual. The
quality assurance manual is used to document internal and custom client
processes and procedures. PeopleSupport and Client will work together to
regularly update the QA manual based on the close loop feedback mechanism and
through the Calibration Sessions. ***. Quality goals will be established within
*** business days after Live Date of any new program and reviewed quarterly.
Both Parties will mutually agree to maintain a quality monitoring system.

5.1 Quality Assurance Review Process
Quality Assurance reviewing will be conducted by the PeopleSupport QA department
and the Operation Supervisors or Operation Shift Lead. Each month the QA Analyst
will have a target number of sessions to complete. The Analyst may conduct a
review through the use of email transcripts or voice recorded sessions.

During an email review session, *** up using PeopleSupport’s data warehouse and
for the voice QA review session, the eRep’s voice session is either ***.
Sessions are analyzed and scored by QA Analyst on the QA Score Sheet. After this
process, the QA Analyst meets with the eRep to deliver targeted feedback on
his/her performance and provides coaching, if necessary. QA Score Sheet results
detailing individual and team performance are reported to the Supervisors in the
weekly team reports. The detailed individual and team performance QA sheets and
trending analysis will be provided to Client on a weekly basis.



 
This document contains unpublished, confidential and proprietary information of
PeopleSupport, Inc. and ConsumerInfo.com, Inc. No disclosure, duplication or use
of any portion of the contents of these materials, for any purpose, may be made
without the prior express written consent of the disclosing party.

SOW #1
Page 13
***CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION.

 



--------------------------------------------------------------------------------



 



Logo       PEOPLESUPPORT  

In addition, Operation Supervisors review a sample of sessions on a weekly
basis. This review process, is similar to the QA process and is documented on
the same score sheet. The feedback is given to the eRep either immediately or
during a later review session. The Supervisor provides positive feedback or any
necessary coaching. If remedial action is required, the Production Supervisor
may recommend and coordinate implementation of coaching from a PeopleSupport
Subject Matter Expert, listening to other eReps during sessions, or providing
additional focused training.



 
This document contains unpublished, confidential and proprietary information of
PeopleSupport, Inc. and ConsumerInfo.com, Inc. No disclosure, duplication or use
of any portion of the contents of these materials, for any purpose, may be made
without the prior express written consent of the disclosing party.

SOW #1
Page 14
***CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION.

 



--------------------------------------------------------------------------------



 



Logo       PEOPLESUPPORT  

6. Technology

6.1 Technology Architecture and Specifications
This section outlines the technical requirements for the integration of systems
and technologies in support of Client’s operation at PeopleSupport’s environment
as required for PeopleSupport provision of the Services.

See Appendix C for a diagram illustrating the agreed voice and data connectivity
architecture between Client and PeopleSupport facilities.

6.2 Voice Technology Support
***.

Calls will be routed from the PeopleSupport Los Angeles PBX to the PeopleSupport
*** PBX operations centers using PeopleSupport’s network.

PeopleSupport provides the routing and delivery of all calls to the *** center
utilizing our dedicated private and ***.

Call Routing
PeopleSupport will provide and support the following VDNs and routing
requirements to support the Client:

See Appendix D for list of toll-free numbers used by Client Consumer Direct.

***.

***.

For calls that are routed directly to PeopleSupport from Client’s *** of
recording time for each VDN. ***. Any changes to these recordings will be
subject to a documented Change Order.

***.

See Appendix E for list of Consumerlnfo.com Announcements and Appendix F for
Consumerlnfo.com call flow diagram.

***.

***.

Real Time Call Monitoring
PeopleSupport *** and call monitoring *** for all of its ***. *** monitoring ***
can be *** and from *** for prior *** with ***. Client will be provided with
live call monitoring capability by dialing into PeopleSupport’s PBXs.

*** and *** volumes *** be *** portal *** application. Client will be able to
retrieve hourly call volume statistics from PeopleSupport’s Intellicenter
Analytics portal. In addition, *** access *** to observe ***. *** will be
provided with *** application. *** portal is the *** activity for ***.



 
This document contains unpublished, confidential and proprietary information of
PeopleSupport, Inc. and ConsumerInfo.com, Inc. No disclosure, duplication or use
of any portion of the contents of these materials, for any purpose, may be made
without the prior express written consent of the disclosing party.

SOW #1
Page 15
***CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION.

 



--------------------------------------------------------------------------------



 



Logo       PEOPLESUPPORT  

6.3 Email Technology Support
PeopleSupport will provide support for Client’s email by using ***.
PeopleSupport shall provide support for the following Client mailboxes:

Upon ***, all *** will be *** to ***.

It will be *** to *** these *** to a designated ***. *** will *** listed above.
Any *** may *** a *** and ***. *** will also *** to be *** for ***.

PeopleSupport shall provide support to Client using a dedicated mail server and
a ***. *** and *** shall have *** that is also *** for ***.

*** will *** all *** for a *** of *** less *** of the ***.

*** will *** only to the *** from which the *** was ***. In other words, *** be
*** to *** to *** and *** be *** to *** the ***.

See Appendix G for a list of all ConsumerInfo.com email addresses.

*** shall *** provide *** of ***. In addition, *** shall *** beyond *** if ***
by the ***. *** will *** to ***, and ***. *** will *** with *** and *** to ***
and run the ***. It shall *** to *** on ***.

*** will *** to be used ***. *** will not have any *** beyond ***.

See Appendix H for email system architecture diagram and routing.

6.4 Data Connectivity
***.

6.5 Client Applications
PeopleSupport utilizes the following applications supplied by Client to provide
customer service for Client’s customers:

1. ***.

2. ***.

6.6 Reporting and Data Feed
PeopleSupport will provide *** secure web site containing the Intellicenter
Analytics portal. Client may access all of its reports for its account through
the Intellicenter. All reports are ***. If Client wishes to have reports
generated on information not included in the PeopleSupport standard reporting
package, PeopleSupport can provide custom reporting. The requirements, cost, and
time frame required for development will be determined by the Implementation
Project Manager and will be submitted to Client in writing for approval prior to
commencement of development.

Information available on the Client Portal will be maintained on the Portal for
the following periods of time: ***. It is *** to *** and *** such *** for ***.
For a ***, *** will ***.

Standard Reporting Package Includes all reports as described and in accordance
with the PeopleSupport Report Dictionary.



 
This document contains unpublished, confidential and proprietary information of
PeopleSupport, Inc. and ConsumerInfo.com, Inc. No disclosure, duplication or use
of any portion of the contents of these materials, for any purpose, may be made
without the prior express written consent of the disclosing party.

SOW #1
Page 16
***CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION.

 



--------------------------------------------------------------------------------



 



Logo       PEOPLESUPPORT  

In addition to standard PeopleSupport reports available in the Intellicenter
portal, Client would like to have the following custom reports for any program
requiring hourly pricing:

1. *** report (*** and ***)
2. *** report (*** and ***)
3. *** report (***)

6.7 Escalation of Technology issues
PeopleSupport and Client agree to follow the Technical Escalation Procedures
attached hereto as Appendix B for any technical issues that may arise affecting
Client’s customer service operations.

7. Security

7.1 CLIENT SECURITY REQUIREMENTS

A. Security
PeopleSupport will use *** comply with the following: (a) use current security
to protect the PeopleSupport telecommunications system and any computer system
or network device that PeopleSupport uses to provide ***.

B. Intrusion Detection
PeopleSupport will use commercially reasonable efforts to use and follow the
following intrusion detection services and procedures: (a) provide intrusion
detection services to detect unauthorized access to or unauthorized activity on
the PeopleSupport telecommunications system as well as networks, computer
systems and network devices associated with the use of and access to the
Client’s call management systems and databases. PeopleSupport will ensure that
all intrusion detection measures and systems are maintained and functional on a
*** basis. Intrusion detection services shall include, at minimum, network-based
intrusion detection and active monitoring of appropriate computer system access
logs and (b) notify Client as soon as reasonably possible of any detected,
potential or suspected intrusions in violation of this subsection B.

C. Virus Protection
PeopleSupport will use commercially reasonable efforts to use and follow the
following computer virus detection/scanning services and procedures: (a) employ,
implement and maintain the then current commercially available computer virus
detection/scanning program’ (including, without limitation, a feature to prevent
the spread of computer viruses between parties which access or exchange data or
files through network connectivity) prior to sending any data, files or other
material to Client and/or accessing or submitting the same to Client’s call
management systems (singularly or collectively “Data Sending”) and, upon
detecting an actual, potential or suspected computer virus, notify Client and
according to agreed upon escalation procedure in Appendix B cease Data Sending
and shall not resume the same until the computer virus has been eliminated or
contained to the satisfaction of Client, and (b) install and use such computer
virus detection/scanning on all Data Sending mechanisms as well as at any other
points reasonably requested by Client.



 
This document contains unpublished, confidential and proprietary information of
PeopleSupport, Inc. and ConsumerInfo.com, Inc. No disclosure, duplication or use
of any portion of the contents of these materials, for any purpose, may be made
without the prior express written consent of the disclosing party.

SOW #1
Page 17
***CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION.

 



--------------------------------------------------------------------------------



 



Logo       PEOPLESUPPORT  

D. Access Control
PeopleSupport will use commercially reasonable efforts to use and follow the
following access control services and procedures: (a) implement measures to
restrict electronic access to Client’s call management systems to only
authorized personnel; that are subject to nondisclosure agreements for the
protection of Client information (b) ensure that all eReps and other
PeopleSupport personnel who access or submit material to Client’s call
management systems are uniquely identified to and authenticated by the
PeopleSupport hosted systems and Client’s call management systems (PeopleSupport
shall not use any form of generic or shared user identifier); (c) enforce the
principle of “least privilege,” namely, that authorized personnel only have the
level of access to Client’s call management systems required to perform their
job functions in providing services to Client; (d) in addition to any
application, database or operating system level access controls, encrypt all
data identified by Client as “sensitive” or “confidential,” using strong,
industry standard encryption technology, e.g., 3-DES or Blowfish (all encryption
mechanisms employed by PeopleSupport must be approved in advance, in writing, by
Client); (e) restrict access to all Client’s customers’ or providers’ data,
personally identifiable information, and other data identified by Client as
“sensitive” or “confidential” stored on backup media, in hardcopy form or in any
other format to only those employees who require such access to accomplish their
job functions in performing the Services and store such data in a physically
secure location; (f) remove all Client data and data identified as “sensitive”
or “confidential” from any media, whether magnetic, optical or any other form,
before disposing of such media (By way of example only, and without limitation,
an acceptable form of data removal for magnetic media would be degaussing.); and
(g) Unless receiving prior written permission, PeopleSupport will enforce a
“paper destruction” rule in the Consumer Direct contact center. Sensitive and
private customer information will be destroyed immediately after there is no
longer need for that information, i.e. at the end of the customer interaction.

E. Data Integrity
PeopleSupport will use commercially reasonable efforts to provide the following
data communication security services: (a) safeguard the confidentiality and
integrity of all Client or user data being transmitted over any form of data
network; (b) implement and maintain strong, industry standard encryption
techniques for all cases in which Client’s data identified as “sensitive” or
“confidential” are transmitted over any data network (for example, SSL for Web
browser sessions, or PGP file encryption for bulk data transfers); (c) for all
cases in which PeopleSupport shall require administrator, root or super-user
access to Client’s call management systems and databases from some other system,
perform such access via an encrypted session such as SSH; (d) not allow network
access from any party other than authorized employees of PeopleSupport, Client
and third parties designated by Client by any means except via the public
Internet.

F. Notice and Logs
PeopleSupport shall report actual or potential security violations or incidents
that impact Client to Client ***.

G. Client Security Requirements
The service requirements, functions, security features and other requirements
set forth in Subsections A. through F. above, inclusive, shall be referred to
singularly or collectively as the “Client Security Requirements.”

7.2 PEOPLESUPPORT SECURITY PRACTICES
A. PeopleSupport shall disclose to Client PeopleSupport’s physical, personnel,
communications, data and operational and security policies, procedures and
methodologies and all hardware, software, telecommunications and other
technology used to implement such policies, procedures and methodologies,
including, without limitation, those related to network firewalls, access
control, system



 
This document contains unpublished, confidential and proprietary information of
PeopleSupport, Inc. and ConsumerInfo.com, Inc. No disclosure, duplication or use
of any portion of the contents of these materials, for any purpose, may be made
without the prior express written consent of the disclosing party.

SOW #1
Page 18
***CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION.

 



--------------------------------------------------------------------------------



 



Logo       PEOPLESUPPORT  

administration and maintenance, intrusion detection, virus detection and
eradication, data encryption, data backup, system restoration, redundant
systems, backup power and disaster recovery used by PeopleSupport to meet the
Client Security Requirements (singularly or collectively, “PeopleSupport
Security Practices”).

B. To the extent required, PeopleSupport *** in its PeopleSupport Security
Practices to meet the Client Security Requirements. During such period, Client
may conduct a review and audit of PeopleSupport’s Security Practices. At the
conclusion of such audit (“Security Audit Completion”), Client may advise
PeopleSupport of suggested modifications or additions to its PeopleSupport
Security Practices in order to comply with the Client Security Requirements.
PeopleSupport agrees that beginning upon the Security Audit Completion it will
use commercially reasonable efforts to comply with the Client Security
Requirements. In addition, PeopleSupport agrees to work with Client to implement
acceptable recommendations that Client makes with respect to the PeopleSupport
Security Practices. In the event the Parties cannot agree upon appropriate ***.

C. *** normal business hours so as not to materially effect PeopleSupport’s
operation of its business, to determine PeopleSupport’s state of compliance with
respect to obligations set forth in this Section.

7.3 Network Security

Ø *** Ø *** Ø *** Ø *** Ø *** Ø PeopleSupport will provide advance notice, in
writing, of any desire to relocate Client’s contact service operations to a new
or different facility(s). Any services rendered in any of the outsourcer
facility other than the initially agreed upon Primary Facility, must meet the
standards of performance and competency specified herein, with no degradation,
starting at the time the operations to other facilities, including but not
limited to installation of the necessary telecommunications facilities.

7.4 eRep Background Check
***. Client must approve any individual that has identified issues. Upon hiring,
each PeopleSupport eRep signs proprietary information, nondisclosure and
inventions agreements.

***.

7.5 eRep (non) Documentation of Customer Data
In general, eReps should not need to write down customer information and should
be discouraged from doing so; however, in some instances it may be necessary.
eReps must not have access to paper and writing implement at their station,
rather eReps should utilize an erasable “white-board type” documentation system.

8. Timeline, Resources and Assumption

*** # 1 and the Agreement, PeopleSupport will prepare and deliver to Client a
project plan (the “Project Plan”) that contains the critical path dates that
each party must meet in order for PeopleSupport to adhere to the implementation
deadlines. PeopleSupport and Client will mutually agree upon the Live Date set
forth in the Project Plan. Client will make reasonable efforts to cooperate and
work with PeopleSupport to deliver any Client dependant materials delineated in
the agreed upon Project Plan. The following timelines will be subject to Client
meeting all milestone obligations.



 
This document contains unpublished, confidential and proprietary information of
PeopleSupport, Inc. and ConsumerInfo.com, Inc. No disclosure, duplication or use
of any portion of the contents of these materials, for any purpose, may be made
without the prior express written consent of the disclosing party.

SOW #1
Page 19
***CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION.

 



--------------------------------------------------------------------------------



 



Logo       PEOPLESUPPORT  

***

8.1 Client Project Team
In support of Client’s program, PeopleSupport will conduct conference calls and
request information from a Client-appointed single point of contact and other
Client personnel. Client agrees to:



  •   Make appropriate Client personnel available to PeopleSupport on a timely
basis and upon reasonable request, including a single point of contact with
authority to make decisions, discuss and resolve day-to-day issues, to assist in
completing deliverables as set forth in the mutually agreed Project Plan and for
coordinating additional resources and sign-off as required.     •   Client will
assign a technical resource to the project to oversee the connectivity,
application access and voice/data network integration projects.

Client and PeopleSupport personnel will accept responsibility for their assigned
tasks and will complete them within the specified schedule. Any delays caused by
the unavailability of Client resources or completion of requests may adversely
affect the project schedule, and PeopleSupport’s adherence to Service Levels and
Performance Objectives. PeopleSupport’s failure to perform its responsibilities
or obligations under this SOW or to meet the service levels shall be excused if
and to the extent such PeopleSupport non-performance is caused by Client or its
employees and/or subcontractors (excluding PeopleSupport and its subcontractors)
wrongful action or breach of its obligations under this SOW, but only if
(i) PeopleSupport promptly notifies Client of such wrongful action or breach and
its inability to perform under such circumstances, (ii) PeopleSupport provides
Client with a reasonable opportunity to correct such wrongful action or breach
and thereby avoid such PeopleSupport non-performance, and (iii) PeopleSupport
uses commercially reasonable efforts to perform notwithstanding Client’s
wrongful action or material breach.

8.2 Assumptions

  •   *** will *** the *** to *** in ***.   •   *** will be *** for all ***.  
•   *** will be *** for the *** to ***.   •   *** will *** on the ***.   •   ***
will *** and *** at ***.   •   *** will *** the *** to *** the ***.   •   ***
and *** will *** and ***, *** will *** with *** at ***.   •   *** will be ***
for *** and *** with *** for *** to ***.

8.3 Change Management and Change Control
PeopleSupport and Client recognize that the dynamic nature of Client’s business
model may necessitate that material changes be made to processes outlined
herein. Both Parties agree that all changes shall follow the PeopleSupport
Change order procedure and may be subject to applicable fees.

This SOW # 1 may be signed in counterparts, which together shall constitute
original one document. This SOW # 1 may be signed via facsimile signatures.



 
This document contains unpublished, confidential and proprietary information of
PeopleSupport, Inc. and ConsumerInfo.com, Inc. No disclosure, duplication or use
of any portion of the contents of these materials, for any purpose, may be made
without the prior express written consent of the disclosing party.

SOW #1
Page 20
***CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION.

 



--------------------------------------------------------------------------------



 



Logo       PEOPLESUPPORT  

8.4 Additional Terms and Conditions Complete Inability to Deliver Services from
Current Location
*** to provide the *** will *** of the *** to *** by *** at the ***. *** and ***
that *** will *** time to ***. *** upon with the *** within ***of then have been
***. *** to *** to *** in *** in *** to *** of *** as of the *** upon *** and
*** upon *** to ***.



 
This document contains unpublished, confidential and proprietary information of
PeopleSupport, Inc. and ConsumerInfo.com, Inc. No disclosure, duplication or use
of any portion of the contents of these materials, for any purpose, may be made
without the prior express written consent of the disclosing party.

SOW #1
Page 21
***CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION.

 



--------------------------------------------------------------------------------



 



Logo       PEOPLESUPPORT  

IN WITNESS WHEREOF, the Parties have caused their duly authorized
representatives to execute and meet the deliverables outlined in this SOW # 1.

      ***

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Signature      

--------------------------------------------------------------------------------

Print Name      

--------------------------------------------------------------------------------

Title      

--------------------------------------------------------------------------------

Date           ***

--------------------------------------------------------------------------------

          ***

--------------------------------------------------------------------------------

Signature     ***

--------------------------------------------------------------------------------

Print Name      

--------------------------------------------------------------------------------

Title      

--------------------------------------------------------------------------------

Date    



 
This document contains unpublished, confidential and proprietary information of
PeopleSupport, Inc. and ConsumerInfo.com, Inc. No disclosure, duplication or use
of any portion of the contents of these materials, for any purpose, may be made
without the prior express written consent of the disclosing party.

SOW #1
Page 22
***CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION.

 



--------------------------------------------------------------------------------



 



Logo       PEOPLESUPPORT  

Appendix A — Pricing

***



 
This document contains unpublished, confidential and proprietary information of
PeopleSupport, Inc. and ConsumerInfo.com, Inc. No disclosure, duplication or use
of any portion of the contents of these materials, for any purpose, may be made
without the prior express written consent of the disclosing party.

SOW #1
Page 23
***CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION.

 



--------------------------------------------------------------------------------



 



Logo       PEOPLESUPPORT  

Appendix B — Technical Escalation Procedures

Primary Technical ***

*** have provided the following *** that are *** technical *** and escalations:

Client Technical Escalation Information

***

NOTE: Name of mailbox subject to change

PeopleSupport Technical Escalation Information

***



 
This document contains unpublished, confidential and proprietary information of
PeopleSupport, Inc. and ConsumerInfo.com, Inc. No disclosure, duplication or use
of any portion of the contents of these materials, for any purpose, may be made
without the prior express written consent of the disclosing party.

SOW #1
Page 24
***CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION.

 



--------------------------------------------------------------------------------



 



Logo       PEOPLESUPPORT  

Purpose and Scope

This document serves as the standard PeopleSupport Client Escalation Procedure.
This procedure documents both Client and PeopleSupport responsibilities with
regards to notification, ongoing communication and correction of problems
arising from an outage in services caused by systems and internal operational
elements under the control of PeopleSupport or caused by external elements
outside of the direct control of PeopleSupport.

Policies and procedures for system backup and recovery are stated in the
PeopleSupport Backup and Offsite Storage Policies document.

Event Notification

PeopleSupport shall provide initial notice to a designated Client representative
by telephone, email, pager or comparable notification service *** becoming aware
of an event that has caused or may cause an unscheduled outage or security
breach problem. Client must provide a valid pager number, fax number, voice mail
or email address to PeopleSupport Helpdesk for this purpose.

Client is solely responsible for providing accurate contact information for
Client’s designated point of contact. In the event Client first becomes aware of
such outage or security breach event, Client shall promptly provide initial
notice to PeopleSupport via the assigned PeopleSupport Helpdesk Number provided
to Client. In the event of critical outages, status reports about the event will
continue on the hour until either the event has been resolved or both
PeopleSupport and Client have determined a course of action that does not
require continued notification.

Client Technical Support

PeopleSupport will provide 7x24 customer service in support of Client’s customer
service solution via email, voice and voice mail for the purpose of these Client
Escalation Procedures. The customer service center can be used to log problem
reports or request assistance with system usage. Details of PeopleSupport and
Client responsibility for the applications and services are outlined in the SOW.

Monitoring Services

Monitoring Services refer to the ability of PeopleSupport to observe the
performance and availability of system, application and network components of
the customer service solution in real-time and identifying problems with such
components that indicate an outage of services. PeopleSupport will perform 7x24
system-level monitoring, including polling of the hardware, operating system and
applications in order to detect abnormal system conditions. Key system metrics
monitored by PeopleSupport include:



  •   Hardware malfunctions   •   Server uptime   •   File System and Space
utilization   •   CPU utilization   •   Memory utilization   •   Application
Service availability   •   Wide-Area network uptime   •   Intrusion Detection
and logging



 
This document contains unpublished, confidential and proprietary information of
PeopleSupport, Inc. and ConsumerInfo.com, Inc. No disclosure, duplication or use
of any portion of the contents of these materials, for any purpose, may be made
without the prior express written consent of the disclosing party.

SOW #1
Page 25
***CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION.

 



--------------------------------------------------------------------------------



 



Logo       PEOPLESUPPORT  

For equipment directly under the control of PeopleSupport, PeopleSupport
utilizes hardware sparing and redundant equipment whenever possible to address
malfunctioning equipment outages.

Problem Categories and Priorities
PeopleSupport has established a standard problem management procedure to
identify, categorize and track problems with the operational and hosted
solutions under its direct control. Problems are categorized and prioritized by
order of importance to our Clients. PeopleSupport assigns a case number to the
problem when a client initiates a problem report by notifying the PeopleSupport
Helpdesk.

The PeopleSupport Helpdesk can be reached at numbers listed at the beginning of
this document.

There are four categories of problems ranging from Emergency (Priority 1) to
Assistance (Priority 4.)

Priority 1 — Emergency: ***:

***
Priority 2 — Critical: ***:

***

Priority 3 — Non-Critical: ***.

Priority 4 — Assistance: ***.

Problem Resolution Response Times
The following table indicates PeopleSupport’s problem resolution goals. These
resolution goals apply to all problems related to systems and services under the
direct control of PeopleSupport.

Problem resolution or workaround time commences after the problem has been
identified and reproduced by PeopleSupport. A Call Back procedure is followed by
PeopleSupport to notify clients affected by priority 1-3 problems. Clients must
provide PeopleSupport Helpdesk with up to date contact information and a
preferred method of communication for all notifications. Client’s primary
contact shall have the authority to make decisions on behalf of Client to
facilitate a rapid resolution of all problems.

***

In priority 1 and priority 2 cases that are as a result of PeopleSupport system
problems, PeopleSupport shall work around the clock until a resolution or
workaround is reached.

All priority 1 problems are escalated internally as follows:

***

In priority 3 cases, PeopleSupport shall use commercially reasonable efforts to
notify the Client and resolve problems as quickly as is reasonably practical.
Resolution to problems with priority 4 depends on the scope and nature of the
request (typically a programming or enhancement request) and cannot be
accurately forecasted. If a problem cannot be resolved permanently, a temporary
resolution will be implemented to the extent possible based on mutual agreement
with Client.



 
This document contains unpublished, confidential and proprietary information of
PeopleSupport, Inc. and ConsumerInfo.com, Inc. No disclosure, duplication or use
of any portion of the contents of these materials, for any purpose, may be made
without the prior express written consent of the disclosing party.

SOW #1
Page 26
***CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION.

 



--------------------------------------------------------------------------------



 



Logo       PEOPLESUPPORT  

Escalation and Problem Resolution Procedures



Ø If the Source of the Problem is External to PeopleSupport

      When there is a site and/or system problem that is external to or
otherwise not the responsibility of PeopleSupport (such as unavailability of the
Client Web Site or back-end application system or tools):



  A)   Client shall notify the PeopleSupport Helpdesk within one hour of
noticing the outage.   B)   PeopleSupport will “troubleshoot” the problem as
appropriate to determine the impact of the problem to systems and networks under
the control of PeopleSupport. If the problem is as a result of systems and
facilities outside the control of PeopleSupport, Client shall assign a
designated resource to PeopleSupport to address the problem within a mutually
agreed upon timeframe.   C)   PeopleSupport shall contact Client’s designated
support staff to inquire about the problem periodically until the problem is
resolved. Client’s designated support entity must be listed at the beginning of
this document.   D)   Client’s designated support staff shall respond to
PeopleSupport inquiries with timely updates in 60-minute intervals until the
problem is resolved.   E)   In the event of a technical problem with Client’s
call tracking system, email management system, or any Client system directly
used by PeopleSupport eReps, problems may have a direct impact on
PeopleSupport’s ability to meet the agreed upon service levels. In such cases,
PeopleSupport reserves the right to waive the agreed upon Service Level measures
or customer care as long as the problem remains unresolved by the Client.



Ø If the Source of the Problem is Internal to PeopleSupport


When there is a system or operational problem that is internal to PeopleSupport
(such as unavailability of the voice systems, applications or network access):



  A)   Client shall contact the PeopleSupport Helpdesk to report an exact detail
of the problem as soon as Client notices the problem. A PeopleSupport Helpdesk
Analyst will receive the call and open a ticket for the problem under an
assigned priority. In the event that an Analyst is not reachable, a voice mail
or Page may be left for the on-call support analyst at PeopleSupport. The
Helpdesk shall return all voice mails and pages within 30 minutes.   B)  
PeopleSupport Analysts will “troubleshoot” the problem as appropriate to
determine if the problem is related to systems and networks under the control of
PeopleSupport. If the problem is as a result of systems and facilities under the
control of PeopleSupport, a designated resource from PeopleSupport will be
assigned to address the problem.   C)   PeopleSupport Analyst shall notify
Client’s designated point of contact within one hour of noticing an outage.  
D)   PeopleSupport Analyst shall provide Client with updates in 60-minute
intervals until the problem is resolved.   E)   In the event of a major
catastrophic impact to Client’s operation at PeopleSupport caused by systems
under PeopleSupport’s direct control, PeopleSupport shall exercise the Client’s
agreed to Disaster Recovery plan to resolve the problem.

Scheduled Maintenance Policy
To maintain and enhance PeopleSupport’s hosted applications, network
infrastructure and communication systems, we have established a ***. The time
periods below represent a designated



 
This document contains unpublished, confidential and proprietary information of
PeopleSupport, Inc. and ConsumerInfo.com, Inc. No disclosure, duplication or use
of any portion of the contents of these materials, for any purpose, may be made
without the prior express written consent of the disclosing party.

SOW #1
Page 27
***CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION.

 



--------------------------------------------------------------------------------



 



Logo       PEOPLESUPPORT  

window of time that scheduled and routine maintenance activity may be planned
without prior notice. PeopleSupport will attempt to minimize the impact of the
scheduled maintenances as much as possible without impacting system’s future
uptime and availability. Though the systems might not become unavailable ***
during the scheduled times listed below, clients should assume and plan for
momentary outages during these timeframes accordingly.

***

In addition to regularly scheduled maintenance, PeopleSupport may at times
perform emergency maintenance. Whenever possible, PeopleSupport shall make
commercially reasonable efforts to provide Client *** notification of all
scheduled maintenance procedures arising from emergencies.

Modification of Escalation Procedures

Client acknowledges that from time to time, PeopleSupport may be required to
modify terms and conditions of this Client Escalation Procedure as required by
third-party vendors. PeopleSupport shall notify Client of any such Required
Modification. Client shall have *** business days to review such modification
and notify PeopleSupport of its acceptance or rejection of same. Failure to
affirmatively reject shall be deemed an acceptance under this section.



 
This document contains unpublished, confidential and proprietary information of
PeopleSupport, Inc. and ConsumerInfo.com, Inc. No disclosure, duplication or use
of any portion of the contents of these materials, for any purpose, may be made
without the prior express written consent of the disclosing party.

SOW #1
Page 28
***CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION.

 



--------------------------------------------------------------------------------



 



Logo       PEOPLESUPPORT  

Appendix C — Voice And Data Connectivity

***



 
This document contains unpublished, confidential and proprietary information of
PeopleSupport, Inc. and ConsumerInfo.com, Inc. No disclosure, duplication or use
of any portion of the contents of these materials, for any purpose, may be made
without the prior express written consent of the disclosing party.

SOW #1
Page 29
***CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION.

 



--------------------------------------------------------------------------------



 



Logo       PEOPLESUPPORT  

Appendix D — ConsumerIfo.com toll-free numbers

***



 
This document contains unpublished, confidential and proprietary information of
PeopleSupport, Inc. and ConsumerInfo.com, Inc. No disclosure, duplication or use
of any portion of the contents of these materials, for any purpose, may be made
without the prior express written consent of the disclosing party.

SOW #1
Page 30
***CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION.

 



--------------------------------------------------------------------------------



 



Logo       PEOPLESUPPORT  

Appendix E — ConsumerInfo.com IVR Announcements

***



 
This document contains unpublished, confidential and proprietary information of
PeopleSupport, Inc. and ConsumerInfo.com, Inc. No disclosure, duplication or use
of any portion of the contents of these materials, for any purpose, may be made
without the prior express written consent of the disclosing party.

SOW #1
Page 31
***CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION.

 



--------------------------------------------------------------------------------



 



Logo       PEOPLESUPPORT  

Appendix F — ConsumerInfo.Com Call Flow Diagram

***



 
This document contains unpublished, confidential and proprietary information of
PeopleSupport, Inc. and ConsumerInfo.com, Inc. No disclosure, duplication or use
of any portion of the contents of these materials, for any purpose, may be made
without the prior express written consent of the disclosing party.

SOW #1
Page 32
***CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION.

 



--------------------------------------------------------------------------------



 



Logo       PEOPLESUPPORT  

Appendix G — ConsumerInfo.Com Email Addresses

***



 
This document contains unpublished, confidential and proprietary information of
PeopleSupport, Inc. and ConsumerInfo.com, Inc. No disclosure, duplication or use
of any portion of the contents of these materials, for any purpose, may be made
without the prior express written consent of the disclosing party.

SOW #1
Page 33
***CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION.

 



--------------------------------------------------------------------------------



 



Logo       PEOPLESUPPORT  

Appendix H — Email routing

***:

***



1.   *** will submit ***.   2.   *** will then *** across ***.   3.   *** will
be *** from the *** in the *** hosted ***. *** consists of an *** and ***. ***
to the *** through *** on their ***.   4.   *** will be sent from *** to the
***. *** will then *** through the ***.   5.   ***.



 
This document contains unpublished, confidential and proprietary information of
PeopleSupport, Inc. and ConsumerInfo.com, Inc. No disclosure, duplication or use
of any portion of the contents of these materials, for any purpose, may be made
without the prior express written consent of the disclosing party.

SOW #1
Page 34
***CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION.

 